Citation Nr: 1528005	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-31 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability rating for a fractured fourth metacarpal of the right hand.

3.  Entitlement to an initial rating greater than 70 percent for major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to November 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In a subsequent October 2013 rating decision, the RO granted the Veteran a 70 percent rating for his service-connected major depressive disorder effective the date of his claim.  Therefore, the issues on appeal are characterized as they appear on the first page of this decision.  

Additional evidence was received by VA since the issuance of the October 2013 statement of the case.  Because the Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, was received by VA in November 2013, agency of original jurisdiction review of this evidence is not needed before the Board may adjudicate the claims.  See 38 U.S.C.A. § 7105(e) (West 2014). 


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his claim of service connection for PTSD.  

2.  The most probative evidence of record shows that the Veteran has pain with lost motion of the fourth metacarpal of the right hand at all times during the pendency of the appeal. 

3.  The most probative evidence of record shows that the Veteran's major depressive disorder is productive of no more than occupational and social impairment with deficiencies in most areas at all times during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal as to the claim of service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for a 10 percent rating for a fractured fourth metacarpal of the right hand have been met at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5230 (2014).

3.  The Veteran does not meet the criteria for a rating in excess of 70 percent for a major depressive disorder at all times during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, in May 2014 the Veteran notified VA that he wanted to withdraw his appeal of the denial of his claim of service connection for PTSD.  The Board finds that this statement clearly articulated the Veteran's intent to withdraw from appellate status this claim.  Therefore, because this withdrawal was received by VA prior to the Board's issuance of a decision as to this claim, there remains no allegation of error of fact or law for appellate consideration with respect to this claim.  As such, the Board does not have jurisdiction to review it and the claim of service connection for PTSD is dismissed.

The Rating Claims

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.  

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the claim for a compensable rating for a fractured fourth metacarpal of the right hand, the Board finds that letters dated in March 2012 and April 2012, prior to the June 2012 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  Further, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the claim for a higher compensable rating for a major depressive disorder, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court also held that in cases where service connection has been granted and initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, VA's duty to notify as to this issue has been satisfied.  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the service treatment records as well as his post-service records from the Office of Workers' Compensation Programs, the Social Security Administration (SSA), Red Rock Behavioral Health Services, and Dr. M.B.A.  See 38 U.S.C.A. § 5103A(b).  

The Veteran was provided VA examinations in February 2011, November 2011, March 2012, and January 2013.  The Board finds the VA examinations are adequate for rating purposes because after a comprehensive examination of the claimant and either taking a detailed history from the claimant or a review of the record, the examiners provided opinions as to the severity of his disorders that allows the Board to rate them under all relevant DCs.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In summary, the facts relevant to this appeal have been developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Veteran asserts that his fractured fourth metacarpal of the right hand and major depressive disorder met the criteria for higher evaluations.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by DCs.  38 C.F.R. § 4.27 (2014).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Fractured Fourth Metacarpal of the Right Hand

The June 2012 rating decision confirmed and continued a non compensable rating for the fractured fourth metacarpal of the right hand under 38 C.F.R. § 4.71a, DC 5299-5230.  DC 5230 provides only noncompensable evaluations for limitation of motion of the fourth (ring) or fifth (little) finger.  Therefore, the Board finds that a compensable rating is not warranted under DC 5230 because it does not provide for a compensable rating.  See 38 C.F.R. § 4.71a; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true during the entire appeal period and therefore consideration of staged ratings is not warranted.  See Fenderson, 12 Vet. App. at 119. 

As to whether the Veteran meets the criteria for at least a compensable rating for his service-connected fractured fourth metacarpal of the right hand under another of the rating criteria, under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board finds that the evidence supports assigning a 10 percent rating, and no higher, for the Veteran's service-connected fractured fourth metacarpal of the right hand.  The Board notes that at all times during the pendency of the appeal the Veteran has complained of finger pain with motion.  Likewise, when examined by VA in February 2011 the Veteran complained of right hand pain, decreased strength, decreased dexterity, and stiffness.  Similarly, the March 2012 VA examiner opined that there is limitation of motion of the ring finger with pain beginning at a gap of less than 1 inch from the thumb; he had tenderness or pain to palpation; and strength in the right hand was reduced at 4/5.  Likewise, at the January 2013 VA examination the Veteran complained of severe right hand pain with typing and writing.  And, on examination, there was limitation of motion of the ring and little finger with a gap of less than 1 inch between the ring finger and palm with painful motion beginning at a gap of less than 1 inch.  It was also opined the Veteran had tenderness or pain to palpation for joints or soft tissue and strength in the right had was reduced at 4/5.  Furthermore, right hand X-rays taken at the March 2012 and January 2013 VA examinations show an old healed fracture deformity at the proximal metaphysis and shaft. 

The Board finds the Veteran complaints of right hand finger pain both competent and credible because it is something he can feel and it is consistent with the nature of his service-connected disability as well as the findings by the VA examiners.  See Davidson, 581 F.3d at 1313.  Thus, taking into account 38 C.F.R. §§§ 4.40, 4.45 4.59 as well as the Court holding in Burton, 25 Vet. App. at 1, the Board finds that the Veteran's symptoms meet the criteria for a 10 percent rating under DC 5003.  Furthermore, because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claim has been pending, the Board finds that this 10 percent rating is effective at all times during the pendency of the appeal and a staged rating is not warranted.  See Hart, 21 Vet. App. at 505.

Major Depressive Disorder

The June 2012 rating decision granted service connection for a major depressive disorder and assigned a 30 percent rating under 38 C.F.R. § 4.130, DC 9434, effective from October 24, 2011.  The October 2013 rating decision granted the Veteran's major depressive disorder a 70 percent rating also effective from October 24, 2011.  Under the General Rating Formula, a 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  Further, ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 70 percent for his service-connected major depressive disorder.  The record does not support the assignment of the maximum 100 percent rating.  In this regard, at the November 2011 VA examination the Veteran complained of panic attacks with associated shortness of breath, dizziness, palpitations, trembling and shaking, sweating, abdominal distress, numbness, and chest discomfort.  The Veteran reported that the attacks occur more in public or high stimulating situations.  The Veteran also complained of a long-standing anger problem; he reported that he tends to get angry very easily and blows up.  However, he denied any violent behavior.  The Veteran denied a history of self-injurious behavior, psychosis, mania, eating disorder, learning disorder, attention-deficit hyperactivity disorder, and obsessive compulsive disorder.  

Historically, it was noted that the Veteran had two past suicide attempts; one in 1997 when he attempted to stab himself and was stopped by his wife and a subsequent attempt where he overdosed on medication.  He also had one psychiatric hospitalization in 1997.  

Socially, it was noted that the Veteran has been married for 15 years with 2 children; goes to church; has no close family; and has no friends but some acquaintances.  Occupationally, it was noted that for the past 4 years the Veteran worked as a civilian administrative assistant for the Army Corps with good work performance, but had not been able to work in the past 2 or 3 months because of his psychiatric problems. 

On examination, the Veteran's mood was "so-so" but still normal and his affect was constricted.  However, he was well-groomed, made good eye contact, and cooperative as well as alert and oriented to time, place, and person.  There was no suspiciousness or obsessive compulsiveness.  His concrete and abstract thinking were good.  His recall and other faculties of memory were good.  His speech was clear and comprehensible.  He denied suicidal, homicidal, or paranoid ideation.  He also denied hallucinations and did not appear to respond to imperceptible stimuli.  His attention span and concentration were fair.  His social judgment, formal judgment, insight, and reliability were good. 

It was opined that over time the Veteran has had recurrent episodes of major depression as well as developed panic disorder with agoraphobia and an alcohol problems but before his depression started.  Therefore, his past history of alcohol abuse cannot be attributed to his depression.  However, the depression and subsequent panic attacks were as likely as not to have worsened his alcohol abuse. Nonetheless, the Veteran's cognitive functions are good and he is not psychotic, suicidal, or homicidal. 

Next, it was opined that for the past 4 years the Veteran has been working as a civilian with the military and his occupational functioning is good, except in the past few weeks, where he has not been able to work due to psychiatric problems.  His cognitive functions are also good.  The Veteran is also free of illegal drugs and has not abused alcohol for a long time.  He has no legal history.  His marriage is troubled.  His psychiatric problems may be straining the marriage.  Overall, his psychiatric impairment, at this date, is rated as "moderate."  

Lastly, it was opined that the Veteran's major depression and panic disorder are two independent conditions.  Each condition is not secondary to other.  His major depression and panic disorder with agoraphobia have no overlapping symptoms.  His alcohol abuse started before his psychiatric symptoms and, therefore, is not secondary to his depression or anxiety.  However, his depression and anxiety is as likely as not to have aggravated the ongoing alcohol problem. 

The diagnoses are major depression, "severe," recurrent; panic disorder with agoraphobia; and alcohol abuse in remission.  His Global Assessment of Functioning (GAF) score was opined to be 60/70.  

At the subsequent January 2013 VA examination, the Veteran complained of depression with feelings of sadness, hopelessness, irritability, low self-esteem, fatigue, poor memory including remembering his name, poor motivation, problems maintaining hygiene, poor focus, poor appetite with a 15 pound weight loss in the past two weeks, loneliness, anger, irritability, panic attacks two times a day which each last approximately one hour if he takes his medication, and difficulty sleeping.  However, he denied having any current suicide plane.  He also reported that he has not had any arrests or legal trouble.  Socially, it was noted that the Veteran has been married for 16 years with 2 children with a strained marriage because he has difficulty interacting with his wife due to his psychiatric disorder and a strained relationship with his children.  He also reported that he does not have any friend or social support and does not socialize even with family except to occasionally talk with his mother-in-law.  He thereafter reported that he does not have any enjoyable recreational activities.  Occupationally, it was noted that the Veteran last worked in 2011 because he cannot deal with the stress of work. 

On examination, he had a depressed mood, anxiety, near continuous panic and depression, chronic sleep impairment, impairment of short and long term memory, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, difficulty in establishing and maintaining effective relationships, suicidal ideation, and intermittent inability to perform activities of daily living, including maintaining personal hygiene. 

The January 2013 examiner also did not report that the Veteran's adverse psychiatric symptomatology included suspiousness, panic attacks, memory loose for own name and name of close relatives, circumstantial, circumlocutory, or stereotyped speech, intermittent, illogical, or stereotyped speech, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, obsessive rituals, spatial disorientation, delusions, hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, neglect of personal appearance and hygiene, and disorientation to time or place.

The diagnosis was major depressive disorder, recurrent, "severe," without psychotic features.  Then examiner thereafter opined that, while the Veteran had more than one psychiatric disorder, it is possible to differentiate his symptoms.  It was thereafter opined that the only symptoms attributable to the Veteran's service-connected major depressive disorder are the depressed mood, loss of interest/anhedonia, weight loss, sleep disturbance, psychomotor retardation, fatigue, low self-esteem, difficulty concentrating, and passing suicidal ideation.  On the other hand, his non service-connected PTSD causes his recurrent/intrusive thoughts, nightmares, avoidance, irritability, hypervigilance, and startled response.  

Lastly, the January 2013 examiner opined that the Veteran's service-connected major depressive disorder caused "occupational and social impairment with deficiencies in most areas."  In providing this opinion, the examiner took into account the Veteran's service-connected major depressive disorder and non service-connected psychiatric disorders because, even though earlier it was possible to distinguish between their adverse symptomatology, when it came to occupational and social impairment it was not possible to make this distinction because each disability is compounding the other when it comes to interfering with his functioning.

Initially, the Board notes that the Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) held that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  Given the November 2011 and January 2013 VA examiners opinions regarding the Veteran's adverse symptomatology attributable to his service-connected major depressive disorder being clearly distinguishable from his non service-connected panic disorder with agoraphobia, PTSD, and alcoholism, the Board also will make this distinction in rating his major depressive disorder.

Next, the Board finds that nothing in the Veteran's psychiatric treatment records show his adverse symptomatology due to his service-connected major depressive disorder to be materially worse than was reported by the January 2013 VA examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In reaching this conclusion, the Board recognizes the fact that the treatment records, including Worker's Compensation records show, the Veteran being given Global Assessment of Functioning (GAF) scores as low as 25, 30, and 35 because of many of the same psychiatric complaints and observations made by the above VA examiners.  In this regard, a GAF score of 21 to 20 suggests that his psychiatric disability is manifested by "[b]ehavior [that] is considerably influenced by delusions or hallucinations or serious impairment in communications or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends)."  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV) (Parenthetically the Board notes that, while the DSM IV recently was replaced by the DSM V, during the time period the Veteran was receiving this psychiatric treatment, the DSM IV still was in effect.)  

The Board does not find the complaints, observations, and GAF scores provided in these treatment records probative evidence in rating the current severity of the Veteran's service-connected major depressive disorder because they do not specifically distinguish between the adverse symptomatology caused by his service-connected major depressive and non service-connected PTSD, panic disorder, and alcoholism.  See Mittleider, 11 Vet. App. at 182.  In fact, it appears from these records that the reported adverse symptomatology was primarily due to the Veteran's non-service connected PTSD and/or panic disorder.  In this regard, the Board notes that the few treatment records that discussed the Veteran's adverse symptomatology due to only his service-connected major depressive-disorder placed his GAF score in the low-50's suggesting that his psychiatric disability is manifested by only "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or schooling function (e.g., few friends, conflicts with peers or co-workers)."

Similarly, the Board notes that the November 2011 VA examiner opined that the Veteran's non service-connected panic disorder with agoraphobia causes his panic attacks.  Likewise, the January 2013 VA examiner specifically opined that his non service-connected PTSD causes his recurrent/intrusive thoughts, nightmares, avoidance, irritability, hypervigilance, and startled response.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin, 1 Vet. App. at 175.  Therefore, the Board will not take into account this adverse symptomatology when rating the severity of the Veteran's service-connected major depressive disorder.  See Mittleider, 11 Vet. App. at 182.  Instead, the Board when weighing the severity of his service-connected major depressive disorder must only take into account, as opined by the January 2013 VA examiner, his depressed mood, loss of interest/anhedonia, weight loss, sleep disturbance, psychomotor retardation, fatigue, low self-esteem, difficulty concentrating, and passing suicidal ideation.  See Colvin, 1 Vet. App. at 175.  

In this regard, the Board notes that the January 2013 VA examiner specifically found that the Veteran's major depressive disorder resulted in only occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  As to social impairment, while the Veteran reported not socializing outside of the home and most recently reported that he had no enjoyable recreational activities, the record is nonetheless uniform in showing that, while strained, he remains married and is living with his wife of over 16 years along with their 2 children.  The Veteran also told the November 2011 VA examiner that he goes to church and the January 2013 VA examiner that he talks on occasion with his mother-in-law.

While the Veteran's endorsement of suicidal ideation at the January 2013 VA examination, clearly support the currently assigned 70 percent rating, the evidence does not establish that it is so severe as to constitute total social or occupational impairment.  While admitting to suicidal ideation, he did not report having a plan to carry it out or an intent to do so.  Moreover, the January 2013 the examiner did no report that the Veteran's adverse psychiatric symptomatology included a persistent danger of hurting self or others.  As this ideation does not appear to reflect a danger to the Veteran's self, it suggests a degree of symptomatology more consistent with the currently assigned 70 percent rating.  

Similarly, the Veteran reports to the January 2013 VA examiner problems with memory loss, to include his own name on occasion, as well as difficulty concentrating and maintaining personal hygiene.  Moreover, short/long term memory loss and difficulty concentrating were objectively confirmed on examination.  However, his difficulties do not appear to be as severe as described by the Veteran because the examiner did not thereafter report that his adverse psychiatric symptomatology included memory loose for own name and name of close relatives.  Likewise, the examiner did not thereafter report that his adverse psychiatric symptomatology included neglect of personal appearance and hygiene.  Similarly, examiner did not thereafter report that his adverse psychiatric symptomatology included difficulty understanding complex commands, impaired judgment, impaired abstract thinking, and/or gross impairment in thought processes or communication.  In fact, at the above VA examinations he was well-groomed, made good eye contact, cooperative, and alert and oriented to time, place, and person.  The Board also notes that it is the degree to which the symptoms result in social and occupational impairment, and not the existence or presence of the symptoms themselves, that establish entitlement to a higher rating.  See Mauerhan, 16 Vet. App. at 436.  Therefore, it is the Board's finding that the January 2013 VA examiner, while finding a certain degree of memory loss to be present, did not feel that it resulted in total social and occupational impairment given his opinion as to the overall severity of the Veteran's disability. 

The Board also finds the fact that the January 2013 examiner did not report that the Veteran's adverse psychiatric symptomatology included suspiousness, circumstantial, circumlocutory, or stereotyped speech, intermittent, illogical, or stereotyped speech, gross impairment in thought processes or communication, obsessive rituals, spatial disorientation, delusions, hallucinations, grossly inappropriate behavior, and disorientation to time or place weighs against finding that his service-connected major depressive disorder causes total social and occupational impairment.

Under these circumstances, the Board finds that the most probative evidence of record shows that the Veteran major depressive disorder is best characterized as causing no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  See 38 C.F.R. § 4.130, DC 9434; Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Therefore, the Board finds that record is against finding that the Veteran is entitled to an initial rating in excess of 70 percent for his major depressive disorder.  Id.  Moreover, because the severity of the Veteran's adverse symptomatology has been substantially the same throughout the period of time during which his claim has been pending, the Board finds that consideration of staged ratings is not warranted.  Fenderson, 12 Vet. App. at 119.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Other Considerations

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  The evidence in this case does not show such exceptional disability picture that the available schedular evaluations for the fractured fourth metacarpal of the right hand and major depressive disorder are inadequate.  Indeed, since the terms of the criteria themselves provide that the listed symptoms are only examples and permit consideration of other symptoms, the criteria reasonably contemplate whatever symptoms are presented.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board has not overlooked Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a "compounding" or collective impact between the Veteran's service-connected fractured fourth metacarpal of the right hand fractured fourth metacarpal of the right hand, major depressive disorder, and his other service-connected disabilities, and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration under Johnson.

As to the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) and a claim for a total rating based on individual unemployability (TDIU), a review of the record on appeal shows that the RO in a September 2014 rating decision denied the Veteran's November 2013 claim for a TDIU.  Therefore, since the Veteran has not expressed disagreement with the September 20014 rating decision and because the record also shows that he has been in receipt of a combined 100 percent rating since November 2013, the Board finds that it does not have jurisdiction over any TDIU claim and further discussion is not warranted.  See 38 C.F.R. §§ 20.200, 20.302(c) (2014) (an appeal requires a notice of disagreement and a timely filed substantive appeal after issuance of a statement of the case); Roy v. Brown, 5 Vet.App. 554, 556 (1993) (if the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, "he is statutorily barred from appealing the RO decision").  


ORDER

Entitlement to service connection for PTSD is dismissed.

Entitlement to a 10 percent rating for the fractured fourth metacarpal of the right hand is granted.

Entitlement to an initial disability rating greater than 70 percent for a major depressive disorder is denied.



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


